Citation Nr: 1209476	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-38 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.

In a June 2011 decision, the denied service connection for a low back disability.  Thereafter, the Veteran submitted a motion for reconsideration, with a piece of evidence that was not of record at the time of the Board decision, but was a VA treatment record, and thus constructively of record.  The Board has vacated the June 2011 denial in a separate decision, which has been issued concurrently with this remand.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the disposition of the Veteran's low back claim.

The Veteran contends that her current degenerative joint disease of the lumbar spine, with mild facet joint arthropathy at the L3-L4, L4-L5, and L5-S1 vertebral bodies had its onset in service.  Specifically, she asserts that, while cleaning her barracks during active duty, she fell down a flight of stairs and injured her lumbar spine.  The Veteran further asserts that, in the wake of that in-service injury, she developed chronic low back pain and related symptoms, which have persisted to the present day.

In support of her claim for service connection, the Veteran has submitted written statements from family members and long-time friends, each of whom attests to the Veteran's in-service injury and her ongoing complaints of low back problems in the years following her discharge.  

The Veteran's account of her injury, and those of her relatives and friends, is corroborated by her service medical records, which confirm that she was treated for a low back contusion in October 1960 after slipping on a flight of recently-waxed stairs.  Although the Veteran initially responded well to outpatient treatment, her low back pain returned over the next several days, necessitating hospitalization.  During her subsequent period of inpatient treatment, she was prescribed bed rest, painkillers, and a heating pad.  After 10 days, the Veteran was released from the hospital.  Subsequent service medical records do not contain any complaints or clinical findings of low back problems.  Nor were any such problems reported or shown at the time of her September 1961 service discharge examination.

The record at the time of the June 2011 decision was negative for any lumbar spine abnormalities dated prior to March 1989.  However, the Veteran has since submitted a copy of a May 1985 VA medical record, which shows treatment for muscular back strain.  Significantly, that medical record expressly notes the Veteran's complaints of "intermittent back pain since 1960."  Nevertheless, that record contains no independent clinical assessment of the etiology of the Veteran's low back problems.  Nor does it in any way denote a medical nexus between those problems and the Veteran's active service.

The record thereafter shows that the Veteran was afforded two VA examinations in support of her low back claim.  During the first examination, conducted in June 2007, a VA clinician determined that the Veteran met the diagnostic criteria for mild to moderate degenerative joint disease of the lumbar spine.  That examiner opined that, if X-rays had been taken immediately after the Veteran's October 1960 fall showing acute abnormality of the lumbar facet joints, then her current symptoms could be positively related to that in-service injury.  However, in the absence of in-service X-ray evidence, the examiner did not relate the Veteran's current low back disorder to her active service.  Instead, that examiner indicated that the Veteran's current disability was more likely than not a natural consequence of the aging process.  However, the examiner admitted that the opinion was rendered without a review of the claims folder, which was not provided at the time of the examination.

In contrast, the Veteran's claims folder was available for review during a follow-up VA examination, dated in March 2008.  At that time, a different VA clinician opined that the Veteran's current mild degenerative lumbar facet arthropathy was less likely than not attributable to the in-service low back contusion.  As a rationale for that opinion, the March 2008 examiner indicated that greater radiographic change would be expected in the event of a positive nexus between the Veteran's current low back pathology and service.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, the Board recognizes that that the Veteran has already been afforded two VA examinations that addressed the issue on appeal.  Nevertheless, the June 2007 VA examiner's finding regarding a possible link between the Veteran's current low back disorder and in-service fall was inherently speculative in nature and, thus, of low probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   Moreover, while mindful that the June 2007 examiner also rendered a definitive finding with respect to the Veteran's current disability being a consequence of aging, the Board considers it significant that finding was not based on a review of the Veteran's pertinent service and post-service records.  To ensure a thorough examination and evaluation, a Veteran's disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2011).  Consequently, the Board finds the June 2007 examiner's overall report is not adequate for rating purposes because it did not consider the complete medical history.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board also deems the follow-up March 2008 VA examiner's report to be inadequate.  While that examiner reviewed the claims folder, the findings predated and, thus, did not consider the Veteran's submission of the May 1985 VA treatment record.  That treatment record is highly pertinent to the Veteran's service connection claim and, thus, should be considered in the context of any VA examination undertaken in connection with that issue.

The Board acknowledges that the aforementioned VA treatment record suggests a continuity of low back symptomatology since service, which supports the Veteran's claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Nevertheless, while noting the Veteran's account of chronic low back pain since service, that May 1985 treatment record contains no independent medical findings of a nexus between a current low back disorder and an in-service event or injury.  Therefore, that treatment record is not sufficient to show that it is at least as likely as not that any current low back disability is related to the Veteran's service.  Swann v. Brown, 5 Vet. App. 229 (1993).  

The Board recognizes that the Veteran is competent to report a history of low back symptoms, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, her relatives and long-time friend are competent to testify as to the chronic low back problems that they have personally observed in the Veteran.  Moreover, the Board considers the contentions of all parties to be credible in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, the Board observes that, as lay persons without the appropriate medical training or expertise, neither the Veteran nor her relatives and friends are competent to provide a probative opinion on a medical matter, such as the etiology of a complex lumbar spine disorder.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, their contentions, standing alone, are insufficient to award service connection in this instance.  Further, the findings contained in the May 1985 VA treatment record which were based entirely on the Veteran's lay assertions also cannot serve as a sufficient premise for granting her claim.  

In light of the foregoing, the Board finds that, on remand, an additional VA examination and etiological opinion is necessary in order to fully and fairly assess the merits of the Veteran's low back claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  That new VA examination should expressly reconcile the findings of the June 2007 and March 2008 examiners.  In addition, that new examination should be predicated on a complete review of the claims folder, including the previously unattained May 1985 VA treatment record and any other pertinent evidence that the Veteran submits or is obtained in support of her claim.  38 C.F.R. § 4.1 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the etiology of any current low back disorder.  The examiner must review the claims folder and must note that review in the report.  The examiner should provide a rationale for the opinion and reconcile it with all relevant evidence of record, including the service medical records, showing that the Veteran was hospitalized and treated for a low back contusion after falling down a flight of stairs in October 1960.  The examiner should also consider the Veteran's post-service medical records, showing treatment for low back pain beginning in May 1985 and diagnoses of muscular back strain and degenerative joint disease of the lumbar spine, with mild facet joint arthropathy at the L3-L4, L4-L5, and L5-S1 vertebral bodies.  Additionally, the examiner should expressly reconcile the reports of the June 2007 and March 2008 VA examiners with the previously unavailable May 1985 VA treatment record, noting the Veteran's complaints of chronic low back pain since her period of active duty.  The examiner should also consider the lay statements submitted by the Veteran, and any other evidence regarding a continuity of low back symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner's opinion should address the following:  

a)  State whether it is at least as likely as not (50 percent or greater probability) that any current lumbar spine disability was caused or aggravated by the Veteran's October 1960 in-service treatment for a low back contusion. 

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current lumbar spine disability is otherwise related to any aspect of the Veteran's active service. 

2.  Then, readjudicate the claim.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans  
Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

